J-A18008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DELAWARE AVENUE DEVELOPMENT                  IN THE SUPERIOR COURT
    CORPORATION                                     OF PENNSYLVANIA

                             Appellant

                        v.

    EB WATERFRONT DEVELOPMENT L.P.
    AND LIBERTY LANDING ASSOCIATES

                             Appellees              No. 2473 EDA 2017


                  Appeal from the Order Entered June 28, 2017
              In the Court of Common Pleas of Philadelphia County
               Civil Division at: December Term, 2014 No. 02380


BEFORE: STABILE, J., STEVENS, P.J.E.,* and STRASSBURGER, J.**

MEMORANDUM BY STABILE, J.:                     FILED NOVEMBER 27, 2018

        Appellant, Delaware Avenue Development Corporation (“Delaware”),

appeals from the June 28, 2017 order entered in the Court of Common Pleas

of Philadelphia County, granting summary judgment in favor of Appellee, EB

Waterfront Development LP (“Waterfront”), and against Delaware, while

denying the summary judgment motion filed by Delaware against Waterfront.1

Following review, we affirm.


____________________________________________


* Former Justice specially assigned to the Superior Court.

** Retired Senior Judge assigned to the Superior Court.

1 The trial court’s order also granted summary judgment in favor of Liberty
Landing Associates (“Liberty”). Delaware did not appeal from that part of the
order and Liberty is not a party to this appeal.
J-A18008-18


     The trial court provided the following factual and procedural history:

     The parties are as follows: [Appellant,] Delaware Avenue Development
     Corporation (“Delaware”), a corporation of which Mark Mendelson is the
     sole shareholder, was a fifty percent partner in [] Liberty Landing
     Associates (“Liberty”), a general partnership with a sole asset, the
     Property. Delaware-Washington Corporation (“DWC”), an entity
     created by the Sheet Metal Workers’ Union (“the Union”), was the
     other fifty percent owner. [Appellee,] EB Waterfront Development
     LP (“Waterfront”), is a limited partnership owned and controlled
     by Eric Blumenfeld.

     The dispute centers on a transaction in which Delaware sold
     Waterfront its fifty percent partnership interest in Liberty. On
     January 27, 2012, Delaware and Waterfront entered into a
     contract, the Partnership Interest Purchase Agreement, or PIPA.
     Simultaneously, Waterfront and DWC executed a Contribution
     Agreement, with the ultimate purpose of transferring the
     neighboring parcel owned by DWC to the Partnership, so that both
     could be developed together.

     [Section 2 of the] PIPA provides that Waterfront would pay
     Delaware $465,000 immediately upon execution (the “Initial
     Payment”). It also provides for a further payment of $5,535,000
     (the “Contingent Payment”) upon completion of a closing under
     the Contribution Agreement. The Note securing the PIPA states
     the following:

        All sums outstanding in connection with this Note shall be
        due and payable to

        Payee [Delaware] on the date (the “Maturity Date”) that
        Maker [EB Waterfront] completes closing with [DWC] under
        that certain Contribution Agreement between Maker, DWC
        and other parties dated as of the date hereof (the
        “Contribution Agreement”).      If closing under the
        Contribution Agreement does not occur on or before
        December 31, 2012, the provisions of Section 3 of that
        certain [PIPA] by and among Maker, Payee and Mark
        Mendelson dated as of the date hereof (the “Purchase
        Agreement”) shall be applicable and this Note shall
        be null and void.

     Section 3 of the PIPA states as follows:

                                     -2-
J-A18008-18



          If closing under the Contribution Agreement (“Closing”)
          does not occur by December 31, 2012, for any reason other
          than a default by Buyer under the Contribution Agreement,
          (i) Seller[, Delaware,] shall repay the Initial Payment to
          Buyer[, Waterfront,] no later than January 5, 2013, (ii) the
          Partnership Interest Note and Pledge shall be deemed
          canceled and shall be returned, marked “canceled” to Buyer,
          (iii) upon receipt of the repaid Initial Payment, and canceled
          Partnership Interest Note and Pledge, Buyer shall re-assign
          the [Delaware] Interest to Seller pursuant to an Assignment
          and Assumption of Partnership Interests . . . (the
          “Reassignment”), and (iv) upon repayment of the Initial
          Payment and delivery of the reassignment, this Agreement
          shall be null and void and the parties shall have no rights or
          obligations hereunder, with the Sections 9(e), 9(f) and 13
          which shall survive.[2]

       Closing did not occur under the Contribution Agreement by
       December 31, 2012, or indeed at all.          Various conditions
       precedent to closing never occurred, including the conversion of
       the Partnership into a Limited Partnership, and the agreement by
       the Union to move their headquarters from the neighboring parcel.
       On February 28, 2014, DWC terminated the Contribution
       Agreement. At several points up until that date, Blumenfeld
       contacted Mendelson several times and indicated that the
       transaction was moving forward.          Delaware alleges that
       Blumenfeld/Waterfront never notified them of the Termination.

       Ultimately the Partnership sold the Property to an unrelated
       entity, K4, for a total of $10 million. Delaware filed this action,
       seeking the $5.5 million Contingent Payment from Waterfront. It
       also filed, then removed, a lis pendens on the property.
       Waterfront’s share of the proceeds of the sale were placed in
       escrow.[3]


____________________________________________


2 Paragraphs 9(e) and 9(f) relate to a different property that is not at issue in
this case. Paragraph 13 includes provisions for default by both the buyers and
sellers.

3 The amount placed in escrow was approximately $2,667,500, representing
the net proceeds from the sale.

                                           -3-
J-A18008-18


Trial Court Opinion, 6/28/17, at 1-3 (emphasis added) (some capitalization

omitted).

      Delaware and Waterfront filed cross-motions for summary judgment on

November 21, 2016. The trial court issued an order and opinion on June 28,

2017, granting Waterfront’s motion and denying Delaware’s motion. On July

7, 2017, Delaware filed a motion for reconsideration and, on July 26, 2017,

filed a timely notice of appeal to this Court. By order entered August 11,

2017, the trial court denied Delaware’s motion for reconsideration.

      The trial court did not direct Delaware to file a concise statement of

errors complained of on appeal in accordance with Pa.R.A.P. 1925(b).       On

January 12, 2018, the trial court issued an opinion incorporating by reference

its June 28, 2017 order and opinion, satisfying Pa.R.A.P. 1925(a).

      In this appeal, Delaware asks us to consider two issues:
      [1.] Did the trial court err by granting summary judgment in favor
      of [Waterfront] instead of granting summary judgment in favor of
      [Delaware]?
      [2.] Alternatively, did the trial court err by granting summary
      judgment instead of denying the parties’ cross-motions and order
      that the case be tried, because material issues of fact were in
      dispute?

Delaware’s Brief at 5 (some capitalization omitted). We consider Appellant’s

issues together.

      As our Supreme Court explained in Murphy v. Duquesne University

of the Holy Ghost, 777 A.2d 418 (Pa. 2001):

      Our review on an appeal from the grant of a motion for summary
      judgment is well-settled. A reviewing court may disturb the order

                                    -4-
J-A18008-18


     of the trial court only where it is established that the court
     committed an error of law or abused its discretion. Capek v.
     Devito, 767 A.2d 1047, 1048, n. 1 (Pa. 2001). As with all
     questions of law, our review is plenary. Phillips v. A–Best
     Products Co., 542 Pa. 124, 665 A.2d 1167, 1170 (1995).

     In evaluating the trial court’s decision to enter summary judgment,
     we focus on the legal standard articulated in the summary
     judgment rule. Pa.R.C.P. 1035.2. The rule states that where there
     is no genuine issue of material fact and the moving party is entitled
     to relief as a matter of law, summary judgment may be entered.
     Where the non-moving party bears the burden of proof on an issue,
     he may not merely rely on his pleadings or answers in order to
     survive summary judgment. “Failure of a non-moving party to
     adduce sufficient evidence on an issue essential to his case and on
     which it bears the burden of proof . . . establishes the entitlement
     of the moving party to judgment as a matter of law.” Young v.
     PennDOT, 560 Pa. 373, 744 A.2d 1276, 1277 (2000). Lastly, we
     will view the record in the light most favorable to the non-moving
     party, and all doubts as to the existence of a genuine issue of
     material fact must be resolved against the moving party.
     Pennsylvania State University v. County of Centre, 532 Pa.
     142, 615 A.2d 303, 304 (1992).

Id. at 429.

     In their respective motions for summary judgment, both Delaware and

Waterfront recognized the proper standard articulated in the summary

judgment rule, i.e., that summary judgment may be entered if there are no

genuine issues of material fact and the moving party is entitled to judgment

as a matter of law. Delaware’s Motion for Summary Judgment, 11/21/16, at

¶ 101; Waterfront’s Motion for Summary Judgment, 11/21/16, at ¶ 83.

Throughout their motions, both parties represented that there were no

genuine issues of material fact and provide detailed factual statements, with

references to the record. In essence, each party acknowledged that there


                                    -5-
J-A18008-18


were no genuine of issues of material fact that would preclude the grant of

summary judgment in its respective favor. However, the parties differed in

their contentions that they were entitled to judgment as a matter of law, with

each arguing its entitlement to judgment in its favor. Regardless, as the trial

court recognized, “[t]his case turns on the interpretation of the contracts

between Delaware and Waterfront, which is a question of law, and therefore

appropriate for disposal at summary judgment.” Trial Court Opinion, 6/28/17,

at 4.

        As this Court observed in Lenau v. Co-eXprise, Inc., 102 A.3d 423

(Pa. Super. 2014):

        The legal standards governing our review of the trial court’s
        contract interpretation are axiomatic. “The interpretation of a
        contract is a matter of law and, as such, we need not defer to the
        trial court’s reading of the agreement.” Integrated Project
        Servs. v. HMS Interiors, Inc., 931 A.2d 724, 732 (Pa. Super.
        2007) (quoting Welteroth v. Harvey, 912 A.2d 863, 866 (Pa.
        Super. 2006)).

          It is also well-established that under the law of contracts, in
          interpreting an agreement, the court must ascertain the
          intent of the parties.

          In the cases of a written contract, the intent of the parties
          is the writing itself. If left undefined, the words of a contract
          are to be given their ordinary meaning. When the terms of
          a contract are clear and unambiguous, the intent of the
          parties is to be ascertained from the document itself.
          ...

        Kripp v. Kripp, 578 Pa. 82, 849 A.2d 1159, 1163 (2004)
        (citations modified).




                                        -6-
J-A18008-18


Id. at 429-30 (brackets and some citations omitted).           Further, “[m]ere

disagreement between the parties on the meaning of language or the proper

construction of contract terms does not constitute ambiguity.”       Id. at 431

(quoting Pappas v. UNUM Life Ins. Co. of America, 856 A.2d 183, 187 (Pa.

Super. 2004)).

       Here, the trial court reviewed the contract language and concluded

Waterfront was entitled to summary judgment because the contract did not

require Waterfront to pay Delaware the Contingent Payment.           Trial Court

Opinion, 6/28/17, at 4. The court explained:

       The plain language of the PIPA provides for the Contingent
       Payment only if a specific condition precedent occurs – the Closing
       under the Contribution Agreement by December 31, 2012. The
       Note provides that if closing does not occur by that date, Section
       3 of the PIPA applies and “this Note shall be null and void.” It is
       undisputed that the Closing did not occur by that date.

       Delaware argues that Waterfront had an obligation to inform it of
       the Union’s termination of the Contribution Agreement of the
       invocation of Section 3 of the PIPA. However, no notification
       requirement exists in the PIPA or the Note. Moreover, the
       unwinding provision described in Section 3 requires the first action
       to be taken by Delaware, not Waterfront or any other person. The
       plain language states that if no closing took place by December
       31, 2012, Delaware could get its interest in Liberty back by
       returning the Initial Payment by January 5, 2013.[4] Because
       there was a hard deadline, Delaware’s allegations that Waterfront
       misled it by communication that things are going well are
       irrelevant. Delaware knew of the December 31 deadline; it could
       have inquired if the closing had occurred or not by that point, and
____________________________________________


4
  We note that Section 15.5 of the PIPA provides, “Time is of the essence of
this Agreement and each provision hereof in which time of performance is
established.”


                                           -7-
J-A18008-18


      thereafter, returned the Initial Payment to receive the Partnership
      Interest back. It did not do so.

      Delaware cites to a notice provision in the PIPA, Section 15.6.
      However this provision does not require notice to be given in any
      specific circumstance, but merely requires that if notice is to be
      given, that it shall be in writing to the specified addresses.

      Delaware’s argument that the course of performance requires a
      finding in its favor is unavailing. The court may not party (sic)
      behavior to discern intent when contract terms are unambiguous
      such as the ones at issue here. “The intent of the parties to a
      written agreement is to be regarded as being embodied in the
      writing itself. . . . Courts do not assume that a contract’s language
      was chosen carelessly, nor do they assume that the parties were
      ignorant of the meaning of the language they employed.” The
      plain language of the PIPA does not require notice from Waterfront
      to Delaware of failure to close under the Contribution Agreement
      or of Termination.

      Similarly, Delaware’s argument that the duty of good faith and fair
      dealing requires Waterfront to pay the Contingent Payment is
      without merit. The duty of good faith and fair dealing is inherent
      to a contract, and attaches to existing contractual duties. It does
      not create new contractual duties, such as a requirement to inform
      Delaware of the termination. Moreover, notification relating to the
      Termination is irrelevant, because Termination occurred well after
      the deadline for the closing had passed under the Contribution
      Agreement—and well after the deadline for Delaware to unwind
      the transaction.

Trial Court Opinion, 6/28/17, at 4-6 (quoting Murphy, 777 A.2d at 429)

(additional citation omitted).

      We find no error of law or abuse of discretion in the trial court’s

determination that Waterfront is entitled to the grant of summary judgment

based on the contractual language and, in particular, the language of the

Contribution Agreement and of Sections 2 and 3 of the PIPA as explained

herein. Further, we find no merit to Appellant’s contention that genuine issues

                                      -8-
J-A18008-18


of material fact were in dispute. Again, this case involves contract language

that is unambiguous.      Despite its assertion that material facts remain in

dispute, and a footnote that questions whether Waterfront was in breach of

the Purchase Agreement, see Appellant’s Brief at 40 n.15, Delaware has failed

to identify any material disputed facts that warrant denial of summary

judgment and a remand for trial.

     Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/27/18




                                     -9-